ITEMID: 001-87884
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF NADROSOV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Partly inadmissible;Violation of Art. 3 (substantive aspect);Violation of Art. 3 (procedural aspect);Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 6. The applicant was born in 1976 and lived until his arrest in Rostov-on-Don. He is now serving his sentence in a correctional colony in the town of Bataysk.
7. On 29 October 2000 two police officers accompanied by a person in civilian clothes approached the applicant at a bus stop. According to the applicant, the civilian punched him and the police officers held his hands behind his back in an armlock, hit him with a rubber truncheon on his head and back, body searched him and pushed him into a police car. They took the applicant to the Proletarskiy District police station. The applicant submitted that the beatings had continued at the station with a view to forcing him to confess to a theft.
8. The Government, relying on similar written statements made on 2 and 8 August 2005 by police officers A. and Av. and a written statement drawn up by the applicant’s co-defendant, Mr P., disputed the applicant’s description of events. They alleged that on 29 October 2000 he had been arrested on suspicion of having robbed truck drivers and had been taken to a police station. The relevant part of the statements read as follows:
“On 29 October 2000, after midnight, on an order of an officer on duty, I drove to the following address:... due to a call about a robbery in progress. As a result of the operation, data was gathered, victims’ statements and explanations were recorded, and a certain police officer arrested Mr Nadrosov and Mr P. on suspicion of the crime and brought [them] to the police station. At present, due to the remoteness of the events, I cannot recall whether I questioned them and what they stated. I would like to add that on 29 October 2000, at 8.00 a.m., my shift ended and I left the police station. I took no further part in that police case. I strongly object to Mr Nadrosov’s statements that police officers injured him in the police station; at present I cannot recall whether Mr Nadrosov raised any complaints about the actions of the police officers.”
“... after that, police officers arrived at the [bus] stop and arrested certain participants in that brawl; I was among them. After I had been taken to the Proletarskiy District police station, Rostov-on-Don, the police officers informed me that I was suspected of having committed a robbery. Of course, I denied my guilt, stating that at night I was with my friends and that I had not committed any crime... After that, the police officers placed Mr Nadrosov, whom I did not know and who was also arrested by policemen on suspicion of the robbery, in my cell. I was not present when Mr Nadrosov was searched. I would also like to note that the police officers did not beat Mr Nadrosov in my presence... As I am aware, on 29 October 2000 Mr Nadrosov complained that he did not feel well, due to which he was sent from the Proletarskiy District Police Department to a hospital. Subsequently, I saw Mr Nadrosov in a courtroom...”
9. On 30 October 2000 an ambulance was called for the applicant. Emergency doctors drew up a report noting that he had an injury to the left kidney and a closed injury on the left side of the chest. The applicant was taken to a hospital.
10. At the hospital doctors again examined the applicant and diagnosed him with “an injury to the lumbar region and a closed chest injury”. The applicant explained that he had sustained the injuries when he had fallen from “the height of his own stature” on 29 October 2000. The medical report issued in the hospital also indicated that the applicant had had numerous subdermal haematomas measuring up to 2 centimetres in diameter in the left subcostal area.
11. On the same day the applicant underwent a laparocentesis, a surgical puncture to diagnose injuries to and remove fluid from internal organs, as a result of which his diagnosis was confirmed.
12. On the morning of 31 October 2000 the applicant was discharged from the hospital and taken back to the detention unit at the police station. On his admittance to the unit the applicant was examined and the following injuries were recorded on him: “an injury to the soft tissues of the left side of the chest and stomach, an injury behind the right ear, an injury to the right leg”.
13. On 2 November 2000 the applicant’s mother complained to the Proletarskiy District Prosecutor that the applicant had been severely beaten up by the police. She also alleged that her requests for a forensic medical examination of the applicant had been futile. She applied for an examination which would establish the nature and cause of the applicant’s injuries.
14. On 10 November 2000 an assistant of the Proletarskiy District Prosecutor issued a decision not to institute criminal proceedings in connection with the applicant’s claim of ill-treatment. The reasoning of the one-page decision, in full, read as follows:
“According to explanations by Mr Ya., on 29 October 2000 he was an investigator on duty in the police department. On an order of the head of the task unit of the Proletarskiy District Police Department of Rostov-on-Don, he received materials of a case pertaining to a robbery of truck drivers... The materials contained information requiring institution of criminal proceedings under Article 162 § 2 of the Criminal Code of the Russian Federation. He instituted criminal proceedings and began the pre-trial investigation. Mr Nadrosov... was among the suspects.
[Mr Ya.] drew up an arrest record in respect of Mr Nadrosov at 7.00 p.m., when he was brought to his office. Before that [Mr Ya.] performed other investigating actions, such as questioning victims. Mr Nadrosov committed the crime on 29 October 2000, thus his arrest was carried out in timely fashion.
He questioned Mr Nadrosov as a suspect and as an accused. During all their interviews the investigator used no physical or psychological pressure. Mr Nadrosov testified willingly. [Mr Nadrosov] did not make any complaints or requests in the course of the interviews. [Mr Ya.] did not see injuries on him. [Mr Ya.] did not see the police officers beat [Mr Nadrosov] up. Nor did [Mr Nadrosov] make any requests when he was served with the bill of indictment. Moreover, during the robbery Mr Nadrosov had had a fight with the truck drivers, who had actively defended themselves, and he could have sustained injuries then.
No physical or moral pressure was applied to Mr Nadrosov during the pre-trial investigation. His guilt was completely proven.
A policeman, Mr K., also totally denied that he had used any physical or psychological pressure on Mr Nadrosov.
In connection with the above-mentioned, there is no objective evidence, save for... a complaint about Mr Nadrosov’s beatings. The actions of the police officers of the Proletarskiy District Police Department do not contain any elements of a crime as prescribed by Articles 285, 288 of the Criminal Code of the Russian Federation.”
15. On the same day the assistant prosecutor sent a letter to the applicant’s mother informing her that her request for institution of criminal proceedings against the police officers had been refused. He also noted that the decision could be appealed against to a higher-ranking prosecutor.
16. On an unspecified date the applicant’s mother complained to the Rostov-on-Don Town Prosecutor that the applicant had been ill-treated and about the refusal to institute criminal proceedings against the police officers. She once again asked for a forensic medical examination of the applicant. According to the applicant, no response followed.
17. The applicant was committed to stand trial before the Proletarskiy District Court of Rostov-on-Don.
18. The applicant’s lawyer complained to the District Court that the police officers had severely beaten the applicant up and asked it to examine the applicant’s medical records. He insisted that the statement which the applicant had originally made to the police about the nature of his injuries had been given in fear of reprisals and did not reflect the truth of what had happened to him.
19. On 13 April 2001 the Proletarskiy District Court of Rostov-on-Don found the applicant guilty of aggravated robbery and sentenced him to nine years’ imprisonment. As to the applicant’s ill-treatment complaint, the District Court refused to call for or examine medical documents pertaining to the applicant’s beatings. However, it heard the truck drivers, an emergency doctor who had been called to the applicant on 30 October 2000, and the police officer who had investigated the applicant’s criminal case. The truck drivers confirmed that they had been attacked by several men, including the applicant, but they did not recall hitting the applicant in defence. The emergency doctor stated that she had been called to the applicant who had been complaining of severe pain in the back as a result of a fall from a bench. She had examined the applicant and had not discovered any visible injuries. The applicant had not complained to her of beatings by the police. The investigator testified that the applicant had complained of ill-treatment by the police and that she had examined “necessary documents” pertaining to his complaint. Relying on the witnesses’ testimony, the District Court dismissed the applicant’s complaint of beatings as unfounded.
20. The applicant appealed against the judgment. In his statement of appeal he alleged, inter alia, that he had been severely beaten up by the police officers. He also complained that the District Court had refused to examine the medical evidence corroborating his allegations of ill-treatment.
21. On 21 August 2001 the Rostov Regional Court upheld the conviction, endorsing the reasons given by the District Court. The Regional Court also found that the applicant’s allegations of ill-treatment were “not convincing” because they had been refuted by the statements of the emergency doctor and the fact that the applicant had initially stated that he had sustained an injury as a result of a fall from a height.
22. The RSFSR Code of Criminal Procedure (in force until 1 July 2002, “the CCrP”) established that a criminal investigation could be initiated by an investigator upon the complaint of an individual or on the investigative authorities’ own initiative when there were reasons to believe that a crime had been committed (Articles 108 and 125). A prosecutor was responsible for general supervision of the investigation (Articles 210 and 211). He could order a specific investigative action, transfer the case from one investigator to another or order an additional investigation. If there were no grounds to initiate a criminal investigation, the prosecutor or investigator issued a reasoned decision to that effect which had to be notified to the interested party.
VIOLATED_ARTICLES: 3
